Citation Nr: 0941758	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-05 054	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an initial compensable evaluation for a 
bilateral hearing loss.




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1977 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the Veteran's service-connected 
bilateral hearing loss is presently manifested by level II 
hearing acuity in the right ear and level I hearing acuity in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated July 2004 and May 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008). As the Veteran 
voiced disagreement with the initial assignment of a 
noncompensable rating for a hearing loss in a notice of 
disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in July 2008.  

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).  

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2009).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

	(CONTINUED ON NEXT PAGE)





Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


	(CONTINUED ON NEXT PAGE)



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009-).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  

A rating action in August 2005 awarded the Veteran service 
connection for a bilateral hearing loss and assigned a 
noncompensable evaluation effective in September 2004.  The 
award was based on service treatment records showing left  
and right ear hearing loss in service, as well as the report 
of an August 2004 VA audiometric examination conducted prior 
to the Veteran's retirement from service.   

In May 2004, the Veteran underwent a retirement physical 
examination which included an audiometric evaluation.  During 
that test, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
45
LEFT
25
20
25
50
65

The assessment was mild bilateral high frequency 
sensorineural hearing loss.

During an August 2004 VA audiometric examination conducted 
prior to the Veteran's retirement from service, pure tone 
thresholds, in decibels, were recorded as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
10
15
10
25
40
23
LEFT
10
15
15
40
50
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

The examiner found that the Veteran's right ear hearing was 
essentially normal from 250-3000 hertz (Hz) with a mild-to-
moderate high-frequency sensorineural hearing loss from 4000-
8000 (Hz).  In the left ear, hearing was essentially normal 
from 250-2000 hertz (Hz) with mild-to-moderate high frequency 
sensorineural hearing loss at 3000-8000 Hz.  Speech 
recognition was found to be excellent bilaterally.  A 
diagnosis of mild to moderate high-frequency sensorineural 
hearing loss bilaterally was provided.  The examination 
report was silent as to any inconsistencies or inaccurate 
findings.

Applying the above results to the Table VI chart, a puretone 
threshold average of 23 and a speech discrimination of 96 
percent, in the right ear, will result in level I hearing for 
that ear. A puretone threshold average of 30 and a speech 
discrimination of 94 percent, in the left ear, will result in 
level I hearing for that ear. Applying these results to the 
Table VII chart (with left ear being the "poorer" ear), a 
level I for the right ear, combined with a level I for the 
left ear, will result in a noncompensable (zero percent) 
compensation evaluation.

In his July 2006 notice of disagreement, the Veteran stated 
that he believed that the September 2004 rating decision was 
based on a misunderstanding of evidence.  The Veteran stated 
that he submitted both his medical records and his final 
physical which included a hearing test from April 2004.  He 
requested that his prior hearing tests from his service 
records be submitted to the Board because he felt that his 
August 2004 hearing test was not accurate.  The Veteran 
explained that the initial test results from his audiology 
examination were so low that the VA tester told him to 
"guess" and re-take the test.  

On VA authorized fee-basis audiological evaluation in August 
2008 pure tone thresholds, in decibels, were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
20
20
15
35
40
27.5
LEFT
20
20
20
55
70
41.25

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 100 percent in the left ear.  
The diagnoses included a mild high frequency sensorineural 
hearing loss in the right ear and moderate high frequency 
sensorineural hearing loss in the left ear.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 27.5 and a speech discrimination of 90 
percent, in the right ear, will result in level II hearing 
for that ear. A puretone threshold average of 30 and a speech 
discrimination of 94 percent, in the left ear, will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart (with left ear being the "poorer" ear), a 
level I for the right ear, combined with a level I for the 
left ear, will result in a noncompensable (zero percent) 
compensation evaluation.

Therefore, a 0 percent disability rating is applicable under 
the provisions of 38 C.F.R. § 4.85, Table VII.  

The Board notes the Veteran's contentions that his August 
2004 VA audiology examination contained inaccurate findings 
and that the findings from audiometric examinations reported 
during his service should be used in his rating evaluation.  
Regarding the Veteran's August 2004 audiology examination, 
the Board notes that notes from this examination contain no 
mention of difficulty in testing.  Additionally, the Veteran 
was afforded an additional examination in August 2008 which 
found similar results to those of the August 2004 
examination.  The Board finds these examinations to be 
adequate for rating purposes.  

The Veteran's contentions regarding audiometric testing 
performed in service has been considered.  His May 2004 
retirement audiometric test results are noted above.  
However, the Veteran's audiometric evaluation from service 
does not include a Maryland CNC speech recognition test as 
required by 38 CFR 4.85 which states that an examination for 
hearing impairment for VA purposes must include the Maryland 
CNC controlled speech discrimination test, and no exceptions 
to this rule apply in this case.  38 C.F.R. §§  4.85(c), 
4.86.  It should be noted, however, that the recorded 
puretone thresholds for May 2004 were very similar to the 
August 2004 and the August 2008 puretone thresholds.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of hearing impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


